Citation Nr: 0418202	
Decision Date: 07/08/04    Archive Date: 07/21/04	

DOCKET NO.  03-25 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines



THE ISSUES

1.  Entitlement to service connection for pulmonary 
tuberculosis (PTB). 

2.  Entitlement to service connection for arthritis. 

3.  Entitlement to service connection for a disability 
manifested by back pain. 

4.  Entitlement to service connection for a disability 
manifested by chest pain. 

5.  Entitlement to service connection for a disability 
manifested by headache. 



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. Johnston, Counsel




INTRODUCTION

The veteran had active military duty in the Philippine 
guerrillas and Regular Philippine Army from July 1943 to 
October 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Manila, Philippines.




FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the issues on appeal has been requested or 
obtained.

2.  PTB is first shown by competent X-ray evidence in October 
2002, decades after the veteran was separated from service, 
and no competent evidence relates these remote findings to 
any incident, injury or disease of active service.  

3.  Degenerative changes of the spine were first noted by X-
ray study in April 1993, and treatment for acute gouty 
arthritis of the left foot was first documented in November 
2002, decades after the veteran was separated from military 
service, and no competent evidence relates these remote 
findings to any incident, injury or disease of active 
military service.

4.  No disability manifested by back pain, chest pain or 
headache has been identified in any competent evidence at any 
time during service or thereafter.  




CONCLUSION OF LAW

PTB, arthritis, and disabilities manifested by back pain, 
chest pain, and headache were not incurred or aggravated 
during active military service.  38 U.S.C.A. §§ 1110, 5100, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.370, 3.371, 3.374 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  The Veterans Claims Assistance Act of 
2000 (VCAA) and regulations implementing this liberalizing 
legislation are applicable to the veteran's claims.  The VCAA 
provides that VA will notify claimants of the evidence 
necessary to substantiate claims, and make reasonable efforts 
to assist claimants in obtaining evidence necessary to 
substantiate claims. 

A review of the claims folder reveals that the veteran was 
provided formal notice of the enhanced VCAA duties to notify 
and assist and of the evidence necessary to substantiate his 
claim in August 2002, prior to the initial adjudication of 
this claim in September 2002.  He was again provided such 
notice in October 2003.  

In the rating decision on appeal and statements of the case 
and during a hearing conducted during the pendency of the 
appeal, the veteran was informed of the evidence necessary to 
substantiate his claims, including the need for him to 
provide competent clinical evidence that the disabilities for 
which he claimed service connection were incurred during or 
shortly after active military service in the 1940's.  The RO 
offered to assist the veteran in collecting any evidence he 
might reasonably identify.  The veteran responded to such 
requests stating that certain remote medical evidence had 
been destroyed and that physicians he had seen decades 
earlier were now deceased and no records for his treatment 
with them were available.  More recent treatment records were 
collected for inclusion in the claims folder.  The veteran's 
service medical records and service personnel records were 
collected for review.  Other than records which the veteran 
states are no longer available, the veteran does not contend 
and the evidence on file does not demonstrate that there 
remains any additional relevant evidence which has not 
already been collected for review.  

The Board finds that all relevant evidence has been obtained 
for review and that there remains no reasonable likelihood 
that any additional evidence is available.  The Board further 
finds that the veteran has been advised of the evidence he 
must submit and the evidence which VA would collect on his 
behalf, and that the duties to assist and notify under VCAA 
have been satisfied.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board considered referring this case for medical opinions 
in accordance with 38 U.S.C.A. § 5103A(d)(2).  Considering, 
however, that there is a complete absence of any competent 
clinical evidence revealing treatment for or signs and 
symptoms consistent with PTB, arthritis, and disabilities 
manifested by back, chest and head pain for decades after 
active military service, the Board finds that there is no 
duty to obtain such medical opinion.

Service connection may be established for disability 
resulting from disease or injury suffered in line of duty.  
38 U.S.C.A. § 1110.  Service connection may be granted for 
any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required when a condition noted during service is not shown 
to be chronic, or when a diagnosis of chronicity may be 
legitimately questioned.  When chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b).  

Certain specifically identified disabilities, including 
arthritis and PTB may be presumed related to military service 
if shown to be manifested to a compensable degree within one 
year after service separation for arthritis, and within three 
years after service separation for PTB.  38 C.F.R. §§ 3.307, 
3.309.

X-ray evidence alone may be adequate for a grant of direct 
service connection for PTB.  38 C.F.R. § 3.370.  Evidence of 
activity on comparative studies of X-ray films showing PTB 
within the three-year presumptive period will be taken as 
establishing service connection for active PTB subsequently 
diagnosed by approved methods, but service connection and 
evaluation may be assigned only from the date of such 
diagnosis or other evidence of clinical activity.  38 C.F.R. 
§ 3.371.  Diagnosis of active PTB by private physicians on 
the basis of their examination, observation or treatment will 
not be accepted to show the disease was initially manifested 
after discharge from service unless by acceptable clinical, 
X-ray or laboratory studies, or by findings of active 
tuberculosis based upon acceptable hospital observation or 
treatment.  38 C.F.R. § 3.374.

Analysis:  The veteran filed his initial claim for service-
connected disability in June 1990, and at that time only 
sought service connection for PTB.  The form was returned to 
the veteran with a request that he sign this claim to make it 
formal and with a request for evidence of continuity of 
treatment for this disability, and he did not respond.  A 
claim giving rise to the present appeal was filed by the 
veteran in June 2002, over 56 years after he was separated 
from service.  

The physical examination for separation from service in 
October 1945 noted that the cardiovascular system and lungs 
including X-ray, if made, was normal.  There were no 
musculoskeletal defects.  There were no findings of PTB, 
arthritis, or disabilities manifested by back, chest or head 
pain.  Under summary of defects the only notation was 
"underage."

A Philippine record of relief or discharge from active duty 
in October 1945 indicated that the veteran's physical 
condition at the time of relief was poor.  There was no 
indication, however, of any particular disease, wound, or 
injury to support this description of his physical condition.  
This form was signed by the veteran's commanding officer, and 
there is no indication that medical personnel had any part in 
its completion.  Under nature and extent of disability, the 
only notation was "underage."  

The veteran himself completed an Affidavit for Philippine 
Army Personnel the following year in June 1946.  At that 
time, he indicated that he had been treated for malaria from 
February to April 1945.  He listed no other wound, disease or 
injury incurred during service.   

The first evidence showing that the veteran sought medical 
treatment for any disease or injury after service were 
identification cards showing that the veteran had perhaps 
been seen at the Bataan Provincial Hospital for some 
unspecified problems in September 1993, and in May and June 
1996.  These records reflect that the veteran sought medical 
care decades after he was separated from service.

More recent treatment records include an X-ray report in 
October 2002 which revealed an impression of PTB, fibrotic, 
right, inactive, and cardiomegaly.  A report of X-ray studies 
revealing "minimal PTB, right upper lobe of undetermined 
activity" was made in November 2003.  Provided in December 
2003, was an X-ray study completed in April 1993 which 
revealed degenerative changes of the spine, although the 
vertebral bodies and intervertebral disc spaces were intact 
and the study was negative for fracture.  A December 2002 
medical certificate noted treatment in November 2002 for 
acute gouty arthritis of the left foot.  

In written statements, the veteran argued that he was in fact 
separated from military service due to physical disability.  
He argued that he was treated for malaria from February to 
April 1945 during service and that, at that time and 
thereafter, he manifested symptoms consistent with PTB, which 
were simply not identified by medical personnel.  He argued 
that following discharge, he received treatment for PTB from 
private physicians from late 1945 to late 1947, but that 
these physicians had died and their records were no longer 
available.  In September 2002, the veteran wrote that he 
began treatment in October and November 1991 for "another 
disease like chest pain and arthritis," and that back pain 
and headache "began on the year 1993 and 1996."  In his 
notice of disagreement, he specifically wrote that he 
received treatment for chest pain, arthritis, hypertension, 
back pain and headache at the Bataan Provincial Hospital 
"since 1991 to present."  He expressed his opinion that all 
of his claimed disabilities were attributable to the 
hardships he endured during military service.  

The preponderance of the evidence of record is against the 
veteran's claims of service connection.  The physical 
examination for service separation noted no chronic disease 
or injury attributable to service and specifically noted that 
the veteran's cardiovascular system and lungs were normal.  
There were no findings of PTB, arthritis, or pain of the 
back, chest, or head.  

The first competent clinical X-ray evidence confirming PTB is 
the report of an X-ray study performed in November 2002, some 
57 years after the veteran was separated from service.  
Although the veteran claims that he had signs and symptoms 
consistent with PTB during and after service, the veteran 
himself is not competent to offer a medical opinion or 
diagnosis.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Although the veteran claims to have received treatment for 
PTB from 1945 to 1947, he has not been able to provide any 
competent clinical evidence establishing this fact.  
Moreover, he has been unable to provide any clinical evidence 
of continuity of PTB from 1947 until first shown by competent 
X-ray study in 2002, a period of over 55 years.  It is 
noteworthy that although the veteran now claims to have been 
in receipt of treatment for PTB commencing in late 1945, at 
the time he completed his affidavit for Philippine Army 
personnel in June 1946, he only listed treatment for malaria 
and did not mentioned PTB.  

The only competent clinical evidence of arthritis are 
notations of degenerative arthritis of the spine in April 
1993, and gouty arthritis of the left foot in December 2002.  
These findings were first made decades after the veteran's 
separation from service and are not related by any competent 
clinical opinion to any incident, injury or disease of active 
military service.  

Finally, there is an absence of any competent clinical 
evidence or diagnosis of any chronic disability or 
identifiable pathology which is manifested by back pain, 
chest pain, or headache.  There were no such findings made at 
any time during service or at service separation, and there 
are no such findings at any time after service.  Although 
back pain might be likely attributed to arthritis of the 
spine in April 1993, this finding is first made decades after 
military service and there is no evidence linking arthritis 
of the back or left foot to any incident, injury or disease 
of active service.  Although chest pain may be related to 
cardiomegaly or to minimal PTB, these findings are also first 
made decades after service and unrelated to service by any 
competent medical evidence.  There is no disability 
identified anywhere on file which provides an underlying 
pathology for headaches or pain of the head. 

Careful review of the evidence on file reveals that the 
veteran had no identifiable disability at the time he was 
provided a physical examination for service separation.  The 
only disease claimed by the veteran within one year after 
service was malaria and although this was directly 
contradicted by the service separation examination in October 
1945, there is a complete absence of any evidence that the 
veteran had malaria in a chronic form or any residuals 
attributable to malaria at any time during or subsequent to 
service.  As for PTB, arthritis, and disabilities manifested 
by pain of the back, chest and head, the first clinical 
evidence of any of these disabilities is well over 50 years 
after the veteran was separated from service.  The veteran 
has failed to provide any evidence of continuity of symptoms 
or treatment for these disabilities nor has he provided any 
competent clinical opinion which relates any of these 
currently identified disabilities to some incident of 
military service decades earlier.  In the absence of such 
evidence, the veteran's claims of service connection must be 
denied.


ORDER

Entitlement to service connection for pulmonary tuberculosis 
(PTB) is denied.  

Entitlement to service connection for arthritis is denied.

Entitlement to service connection for a disability manifested 
by back pain is denied. 

Entitlement to service connection for a disability manifested 
by chest pain is denied.

Entitlement to service connection for a disability manifested 
by headache is denied.



	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



